Motion for a stay pending the determination of an appeal. Motion granted providing appellant files a record on appeal pursuant to rule 22, files five typewritten copies of his *794brief, and serves one typewritten copy of his brief on respondent on or before July 18, 1956 and is ready for argument on July 24, 1956 at 1 o’clock, p.m. In the event appellant fails to meet any of the conditions set forth, the motion is denied. Respondent may submit typewritten copies of her brief upon the argument of the appeal. Directions will be given later for replacement of the typewritten briefs with briefs which conform with the applicable rules. Present — Bergan, J. P., Coon, Halpern, Zeller and Gibson, J J.